DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19 & 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1, 7 & 14, the prior art found does not specifically teach obtaining, using a camera, an image of a plurality of objects stored in the refrigerator; displaying the image on a display of the refrigerator; receiving a first user input indicating a first object, from among the plurality of objects included in the image, wherein a portion of the first object is obscured by at least one of the plurality of objects included in the image; obtaining a first substitute image of a first side of the first object from a registered object list based on the first user input, wherein the first substitute image of the first object includes an object image corresponding to the obscured portion of the first object; displaying the first substitute image of the first object on the display; identifying an inclination between a horizontal line and a line from a touch start point to a touch end point of a second user input; obtaining and displaying a second substitute image of a second side of the first object based on the inclination corresponding to a first angular range; and obtaining and displaying a third substitute image of a third side of the first object based on the inclination corresponding to a second angular range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
Prior art of record does not teach the identification of an inclination/angle between a horizontal line and a drag operation from a start point to an end point wherien the angle range determines which substitute image to display whether it’s the second or the third substitute image, wherein that substitution is a result of user manipulations of a first object image that is obscured by at least one of the plurality of objects in the image obtained by the camera in the refrigerator. The current claims teach obtaining multiples of substitute images based on the selected obscured objects and the angle determined based on the drag operation that starts with a touch point forming a line to an end point in relation a horizontal line. The prior art of record and any art found does not teach such functionality. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179